OPINION
DALLY, Judge.
This is an appeal from an order revoking probation. The offense is theft over $200; the punishment, imprisonment for two years.
Appellant’s court-appointed counsel has filed a brief in which he has concluded that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting a professional evaluation of the record demonstrating why, in effect, there are no arguable grounds to be advanced. See Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Jackson v. State, 485 S.W.2d 553 (Tex.Cr.App.1972); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978). A copy of counsel’s brief has been delivered to appellant and appellant has been advised that he would be given an opportunity to examine the appellate record and that he had a right to file a pro se brief. No pro se brief has been filed.
The record reflects that appellant entered a plea of “true” to the State’s motion to revoke and judicially confessed to violating his probation.
We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that might arguably support the appeal.
The judgment is affirmed.